Citation Nr: 1823867	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-58 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the debt of $31, 551.08 created due to recoupment of attorney fees was valid.  

(The issues of entitlement to an effective date earlier than February 21, 2001 for the grant of service connection for acquired psychiatric disorder; an earlier effective date prior to February 21, 2001 for the grant of entitlement to individual unemployability (TDIU); and an initial rating in excess of 70 percent for acquired psychiatric disorder, are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 letter by the VA Debt Management Center in Saint Paul, Minnesota.  It notified the Veteran that VA overpaid $31,551.08 in compensation and pension benefits and it intended to collect this overpayment.

The issue of entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $31,551.08 has been raised by the record in a September 2011 letter from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ, specifically the VA Committee on Waiver and Compromises (Waiver Committee) at the VA Debt Management Center (DMC), for appropriate action, to include sending the appropriate forms to the Veteran.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran and his attorney entered into a valid fee agreement allowing for direct payment from VA to the attorney of 20 percent of the retroactive award he received for an award of a total disability rating based upon individual unemployability (TDIU) as due to service-connected posttraumatic stress disorder (PTSD). 

2.  VA's failure to make this direct payment did not constitute a reduction or discontinuance.




CONCLUSION OF LAW

The overpayment of accrued benefits in the amount of $31,551.08 was properly created.  38 U.S.C. §§ 501, 5112, 5314, 5904 (2012); 38 C.F.R. §§ 1.911, 1.912a, 3.500(b)(2), 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the Veterans Claims Assistance Act (VCAA) is inapplicable to debt validity claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran has been appropriately notified of the decisions made in this case and has had an adequate opportunity to present evidence and argument.  He has not specifically identified any due process deficiency.  See also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Analysis

When VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt. VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  38 C.F.R. § 1.911.  This notification was performed in an August 2011 letter.

The debtor has the right to dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  These rights can be exercised separately or simultaneously.  38 C.F.R. § 1.911(c).  In this case, the Veteran has also requested a waiver of the debt in question, but it has not been considered by the AOJ and it is not before the Board.  Consequently, this decision is limited to determining whether the underlying overpayment was validly created.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.956(a), 1.962 (2017).

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.956(a), 1.962.

By statute, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the veteran.  Further, a fee pursuant to a statutory "direct payment" fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C. § 5904(d)(2)(A)(i). 

Such an agreement will be honored by VA only if the following conditions are met: (i) The total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (ii) The amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or veteran; and (iii) The award of past-due benefits results in a cash payment to a claimant or a veteran from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1).

The record includes a valid attorney fee agreement signed by the Veteran and attorney that was received by VA in October 2007.

In a February 2011 rating decision the RO awarded the Veteran TDIU due to his already service-connected PTSD.  The RO assigned an effective date of February 21, 2001, the effective date of service connection for PTSD.

The Veteran's attorney sent letters in April 2011, May 2011, and June 2011 requesting that the RO provide the Attorney Fee Eligibility decision (AFED) required by the February 2011 rating decision.  

In June 2011, the RO calculated the past due disability benefit as $157,755.40, and calculated the attorney's fees as $31.551.08.

In a July 2011 letter the RO determined that the Veteran's attorney had properly filed a valid fee agreement, but VA had failed to withhold fees in the amount of $31,551.08 from a past-due benefit that resulted from a rating decision dated February 14, 2011 that granted entitlement to TDIU.  The RO determined that although TDIU had not been on appeal, the grant of TDIU arose from the grant of benefits based on a Board remand dated in July 2009.  The RO authorized the release of $31,551.08 to the Veteran's attorney.

In August 2011, the VA Debt Management Center (DMC) issued a notice of withholding to the Veteran based upon $31,551.08 overpayment effective November 2011.  The Veteran was notified about his right to dispute the validity of the debt, request a waiver, or pay off the debt.

In a September 2011 letter, the Veteran's attorney disputed the existence of the Veteran's debt to VA, arguing that VA did not overpay compensation to the Veteran, but instead paid the attorney's fee to the Veteran.  In support of his argument, the attorney asserted that at the time the fees were paid VA had knowledge of the attorney fee agreement, was obligated to pay the fee to the attorney, and, further, both the attorney and the Veteran were unaware of VA's error until five months after the rating decision.  Next, the attorney stated that to the extent that the Veteran did owe a debt to VA, the Veteran requested that the debt be completely waived.

Upon review, the Board finds that the Veteran's attorney was clearly entitled to attorney's fees pursuant to the October 2007 fee agreement.  38 C.F.R. 
§ 14.636(h)(1).  The attorney was duly appointed as the Veteran's representative in August 2006 and filed a valid October 2007 fee agreement.  The attorney provided representation for the July 2009 Board decision that resulted in the grant of PTSD, which was the basis of the grant of TDIU that resulted in the award of past due benefits.  The amount VA paid in July 2011 to the attorney is 20 percent of past due benefits from the February 2011 rating decision.

As to any administrative error, the statutory and regulatory provisions pertaining to such error only allow for a finding of improper creation only in cases that involve a discontinuation or reduction of benefits (i.e. compensation, dependency and indemnity compensation, or pension).  38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  In this case, neither of these types of situation is present, as the Veteran underwent no change in circumstances and VA did not reduce or discontinue any ongoing benefit payment.  Instead, VA simply failed to withhold 20 percent of the single, total lump sum past due benefits payment awarded to the Veteran for the Veteran's attorney fees pursuant to a valid fee agreement.  Thus, the error was not made in relation to any reduction or discontinuance but merely in relation to a distribution.  Consequently, it cannot be construed as the type of action, which would lead to the improper creation of an overpayment.  38 U.S.C. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

VA is authorized to recoup overpayments to VA claimants if VA fails to withhold attorney or agent fees pursuant to a direct-pay fee agreement.  VA will continue its current procedure of paying attorneys or agents who are eligible for a fee.  After the fee is paid, VA will recoup the overpayment from the claimant.  See M21-1, 1.3.C.7.e.  As the Veteran's attorney was paid, VA is entitled to recoup the overpayment from the Veteran.

In light of the above, and as the Veteran and his representative have not presented any further bases for why the debt is not valid, the Board finds that it was properly created.


ORDER

The $31,551.08 overpayment as a result of a failure to withhold an attorney fee award from the Veteran's past-due benefits was properly created.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


